Case 5:20-cv-00346-FB Document1 Filed 03/19/20 Page 1 of 10

IN THE UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF TEXAS
SAN ANTONIO DIVISION

MARIAM FLORES-LITMAN, Individually and PLAINTIFF
on Behalf of All Others Similarly Situated

Vs. No. 5:20-cv-346
FLIGHT SERVICES & SYSTEMS, LLC DEFENDANT
ORIGINAL COMPLAINT—COLLECTIVE ACTION

COMES NOW Plaintiff Mariam Flores-Litman (“Plaintiff’), individually and
on behalf of all others similarly situated, by and through her attorney Josh
Sanford of the Sanford Law Firm, PLLC, and for her Original Complaint—
Collective Action against Flight Services & Systems, LLC (“Defendant”), she
does hereby state and allege as follows:

I. JURISDICTION AND VENUE

1 Plaintiff, individually and on behalf of all others similarly situated,
brings this action under the Fair Labor Standards Act, 29 U.S.C. § 201, et seq.
(“FLSA”), for declaratory judgment, monetary damages, liquidated damages,
prejudgment interest, and costs, including reasonable attorneys’ fees as a result
of Defendant's failure to pay Plaintiff and all others similarly situated a proper
overtime compensation for all hours that Plaintiff and all others similarly situated

worked.

Page 1 of 10
Mariam Flores-Litman, et al. v. Flight Services & Systems, LLC
U.S.D.C. (W.D. Tex.) Case No, 5:20-cv-346
Original Complaint—Collective Action
Case 5:20-cv-00346-FB Document1 Filed 03/19/20 Page 2 of 10

2. The United States District Court for the Western District of Texas
has subject matter jurisdiction over this suit under the provisions of 28 U.S.C. §
1331 because this suit raises federal questions under the FLSA.

3. Defendant conducts business within the State of Texas, operating
and managing an aviation services company within Bexar County.

4. Venue lies properly within this Court under 28 U.S.C. § 1391(b)(1)
and (c)(2), because the State of Texas has personal jurisdiction over Defendant,
and Defendant therefore “resides” in Texas.

5. Plaintiff was employed by Defendant within the Western District of
Texas.

6. The acts alleged in this Complaint had their principal effect within
the San Antonio Division of the Western District of Texas, and venue is proper in

this Court pursuant to 28 U.S.C. § 1391.

ll. THE PARTIES
7. Plaintiff is a citizen of the United States and a resident and
domiciliary of the State of Texas.
8. Defendant is a domestic limited liability company registered in Ohio.
9. Defendant's registered address for service is National Registered

Agents, Inc., at 4400 Esaton Commons Way, Suite 125, Columbus, Ohio 43219.
10. Defendant maintains a website at http://www.fsspeople.com/.
Hil. FACTUAL ALLEGATIONS
11. Plaintiff repeats and re-alleges all previous paragraphs of this

Complaint as though fully incorporated in this section.

Page 2 of 10
Mariam Flores-Litman, et al. v. Flight Services & Systems, LLC
U.S.D.C. (W.D. Tex.) Case No. 5:20-cv-346
Original Complaint—Collective Action
Case 5:20-cv-00346-FB Document1 Filed 03/19/20 Page 3 of 10

12. Plaintiff was employed by Defendant as an hourly employee from
September of 2016 until January of 2019, as a salaried employee from January
of 2019 until January of 2020, and as an hourly employee from January of 2020
until February of 2020.

13. Defendant has at least two (2) employees that handle, sell, or
otherwise work on goods or materials that have been moved in or produced for
commerce.

14. | Defendant’s annual gross volume of sales made or business done
was not less than $500,000.00 (exclusive of excise taxes at the retail level that
are separately stated) during each of the three calendar years preceding the
filing of this complaint.

15. At all times material herein, Plaintiff and those similarly situated
have been entitled to the rights, protections and benefits provided under the
FLSA.

16. At all relevant times herein, Defendant was an “employer” of
Plaintiff and similarly situated employees within the meaning of the FLSA.

17. At all times material herein, Plaintiff and those similarly situated
have been misclassified by Defendant as salaried employees and as exempt
from the overtime requirements of the FLSA, 29 U.S.C. § 207.

18. Defendant contracts with Frontier Airlines and other airline
companies to provide aviation services.

19. During the period relevant to this lawsuit, Plaintiff worked as an

Operations Manager for Defendant's aviation services company.

Page 3 of 10
Mariam Flores-Litman, et al. v. Flight Services & Systems, LLC
U.S.D.C. (W.D. Tex.) Case No. 5:20-cv-346
Original Complaint—Collective Action
Case 5:20-cv-00346-FB Document1 Filed 03/19/20 Page 4 of 10

20. At all relevant times herein, Defendant directly hired Operations
Managers to work for its aviation services company, paid them wages and
benefits, controlled their work schedules, duties, protocols, applications,
assignments and employment conditions, and kept at least some records
regarding their employment.

21. As Operations Managers, Plaintiff and similarly situated employees
were responsible for monitoring processes including the punctual check-in of
flights and the completion of proper paperwork, meeting aircrafts on arrival,
ensuring that the jet bridge is in place, and following airline guidelines.

22. Operations Managers regularly worked in excess of forty (40) hours
per week.

23. Plaintiff and other similarly situated employees did not hire or fire
any other employee.

24. ‘Plaintiff and other similarly situated employees were not asked to
provide input as to which employees should be hired or fired.

25. Plaintiff and other similarly situated employees did not exercise
independent judgment in matters of significance.

26. At all relevant times herein, Defendant has deprived Plaintiff and
similarly situated employees of regular wages and overtime compensation for all
of the hours worked over forty (40) per week.

27. Defendants knew or showed reckless disregard for whether its

actions violated the FLSA.

Page 4 of 10
Mariam Flores-Litman, et al. v. Flight Services & Systems, LLC
U.S.D.C. (W.D. Tex.) Case No. 5:20-cv-346
Original Complaint—Collective Action
Case 5:20-cv-00346-FB Document1 Filed 03/19/20 Page 5 of 10

IV. REPRESENTATIVE ACTION ALLEGATIONS

28. Plaintiff repeats and re-alleges all previous paragraphs of this
Complaint as though fully incorporated in this section.

29. ‘Plaintiff brings her claims for relief for violation of the FLSA as a
collective action pursuant to Section 16(b) of the FLSA, 29 U.S.C. § 216(b), on
behalf of all persons who were, are, or will be employed by Defendant as salaried
Operations Managers at any time within the applicable statute of limitations
period, who are entitled to payment of the following types of damages:

A. Overtime premiums for all hours worked in excess of forty per
week;

B. Liquidated damages; and

C. The costs of this action, including attorney's fees.

30. Plaintiff proposes the following class under the FLSA:

All Operations Managers within the last three years.

31. In conformity with the requirements of FLSA Section 16(b), Plaintiff
has filed or will soon file her written Consent to Join this lawsuit.

32. The relevant time period dates back three years from the date on
which Plaintiffs Original Complaint—Collective Action was filed herein and
continues forward through the date of judgment pursuant to 29 U.S.C. § 255(a),
except as set forth herein below.

33. |The proposed FLSA class members are similarly situated in that
they share these traits:

A. They were misclassified as salaried employees;

Page 5 of 10
Mariam Flores-Litman, et al. v. Flight Services & Systems, LLC
U.S.D.C. (W.D. Tex.) Case No. 5:20-cv-346
Original Complaint—Collective Action
Case 5:20-cv-00346-FB Document1 Filed 03/19/20 Page 6 of 10

B. They were not paid proper overtime wages as required by the
FLSA;

C. They worked more than 40 hours in at least one week; and

D. They had substantially similar job duties, requirements, and pay
provisions.

34. Plaintiff is unable to state the exact number of the class but
believes that there are approximately twenty-five (25) other employees who
worked as Operations Managers and were misclassified as salaried employees.

35. Defendant can readily identify the members of the Section 16(b)
class, which encompasses all salaried Operations Managers.

36. The names and physical and mailing addresses of the FLSA
collective action plaintiffs are available from Defendant, and a Court-approved
Notice should be provided to the FLSA collective action plaintiffs via first class
mail and email to their last known physical and electronic mailing addresses as
soon as possible, together with other documents and information descriptive of
Plaintiff's FLSA claim.

V. FIRST CAUSE OF ACTION
(Individual Claim for Violation of the FLSA)

37. Plaintiff repeats and re-alleges all previous paragraphs of this
Complaint as though fully incorporated in this section.

38. Plaintiff asserts this claim for damages and declaratory relief
pursuant to the FLSA, 29 U.S.C. § 201, et seq.

39. At all times relevant to this Complaint, Defendant has been

Plaintiff's “employer” within the meaning of the FLSA, 29 U.S.C. § 203.

Page 6 of 10
Mariam Flores-Litman, et al. v. Flight Services & Systems, LLC
U.S.D.C. (W.D. Tex.) Case No. 5:20-cv-346
Original Complaint—Collective Action
Case 5:20-cv-00346-FB Document1 Filed 03/19/20 Page 7 of 10

40. At all times relevant to this Complaint, Defendant has been, and
continues to be, an enterprise engaged in commerce within the meaning of the
FLSA, 29 U.S.C. § 203.

41. 29 U.S.C. §§ 206 and 207 require any enterprise engaged in
commerce to pay all employees a minimum wage for all hours worked up to forty
(40) in one week and to pay one and one-half times regular wages for all hours
worked over forty (40) hours in a week, unless an employee meets certain
exemption requirements of 29 U.S.C. § 213 and all accompanying Department of
Labor regulations.

42. At all times relevant times to this Complaint, Defendant
misclassified Plaintiff as exempt from the overtime requirements of the FLSA.

43. Despite the entitlement of Plaintiff to overtime payments under the
FLSA, Defendant failed to pay Plaintiff an overtime rate of one and one-half times
her regular rate of pay for all hours worked over forty (40) in each week.

44. Defendant's failure to pay Plaintiff all overtime wages owed was
willful.

45. By reason of the unlawful acts alleged herein, Defendant is liable to
Plaintiff for monetary damages, liquidated damages, and costs, including
reasonable attorneys’ fees, for all violations that occurred within the three (3)
years prior to the filing of this Complaint.

VI. SECOND CAUSE OF ACTION
(Collective Action Claim for Violation of the FLSA)

46. Plaintiff repeats and re-alleges all previous paragraphs of this

Complaint as though fully incorporated in this section.

Page 7 of 10
Mariam Flores-Litman, et al. v. Flight Services & Systems, LLC
U.S.D.C. (W.D. Tex.) Case No. 5:20-cv-346
Original Complaint—Collective Action
Case 5:20-cv-00346-FB Document1 Filed 03/19/20 Page 8 of 10

47. Plaintiff, individually and on behalf of all others similarly situated,
asserts this claim for damages and declaratory relief pursuant to the FLSA, 29
U.S.C. § 201, ef seg.

48. At all times relevant times to this Complaint, Defendant has been,
and continues to be, an “employer” of Plaintiff and all those similarly situated
within the meaning of the FLSA, 29 U.S.C. § 203.

49. At all times relevant to this Complaint, Defendant has been, and
continues to be, an enterprise engaged in commerce within the meaning of the
FLSA, 29 U.S.C. § 203.

50. 29 U.S.C. §§ 206 and 207 require any enterprise engaged in
commerce to pay all employees a minimum wage for all hours worked up to forty
(40) in one week and to pay one and one-half times regular wages for all hours
worked over forty (40) hours in a week, unless an employee meets certain
exemption requirements of 29 U.S.C. § 213 and all accompanying Department of
Labor regulations.

51. At all times relevant to this Complaint, Defendant misclassified
Plaintiff and all others similarly situated as exempt from the overtime
requirements of the FLSA.

52. Despite the entitlement of Plaintiff and those similarly situated to
overtime payments under the FLSA, Defendant failed to pay Plaintiff and all
those similarly situated an overtime rate of one and one-half times their regular

rates of pay for all hours worked over forty (40) in each one-week period.

Page 8 of 10
Mariam Flores-Litman, et al. v. Flight Services & Systems, LLC
U.S.D.C. (W.D. Tex.) Case No. 5:20-cv-346
Original Complaint—Collective Action
Case 5:20-cv-00346-FB Document1 Filed 03/19/20 Page 9 of 10

53. Defendant willfully failed to pay overtime wages to Plaintiff and to
others similarly situated.

54. By reason of the unlawful acts alleged herein, Defendant is liable to
Plaintiff and all those similarly situated for monetary damages, liquidated
damages, and costs, including reasonable attorneys’ fees, for all violations that
occurred within the three (3) years prior to the filing of this Complaint.

Vil. PRAYER FOR RELIEF
WHEREFORE, premises considered, Plaintiff Mariam Flores-Litman,

individually on behalf of all others similarly situated, respectfully prays as follows:

A. That Defendant be summoned to appear and answer this
Complaint;
B. A declaratory judgment that Defendant's practices alleged herein

violate the FLSA;

D. Judgment for damages for all unpaid overtime wage compensation
owed under the FLSA;

Fi Judgment for liquidated damages pursuant to the FLSA;

Fi. For a reasonable attorney's fee, costs, and pre-judgment interest;
and

I. Such other and further relief as this Court may deem just and

proper.

Page 9 of 10
Mariam Flores-Litman, et al. v. Flight Services & Systems, LLC
U.S.D.C. (W.D. Tex.) Case No. 5:20-cv-346
Original Complaint—Collective Action
Case 5:20-cv-00346-FB Document1 Filed 03/19/20 Page 10 of 10

Respectfully submitted,

MARIAM FLORES-LITMAN, Individually
and on Behalf of All Others
Similarly Situated, PLAINTIFF

SANFORD LAW FIRM, PLLC
ONE FINANCIAL CENTER
650 SOUTH SHACKLEFORD, SUITE 411
LITTLE ROCK, ARKANSAS 72211
TELEPHONE: (501) 221-0088

IL5: (888/787-2040

Josh $4nfgrf
Tex. Bar No. 24077858
josh@sdanfordlawfirm.com

 

Page 10 of 10
Mariam Flores-Litman, et al. v. Flight Services & Systems, LLC
U.S.D.C. (W.D. Tex.) Case No. 5:20-cv-346
Original Complaint—Collective Action
